IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                   DIVISION ONE
                        Respondent,
                                                   No. 81286-6-I
                   v.
                                                   UNPUBLISHED OPINION
 JEFFREY MICHAEL SNYDER,

                        Appellant.


       DWYER, J. — Jeffrey Snyder appeals from his convictions of unlawful

imprisonment and assault in the fourth degree. Snyder contends that the trial

court deprived him of the right against double jeopardy by entering judgment on

the jury’s verdicts. Additionally, Snyder asserts that the trial court erred by (1)

ruling that the two offenses did not constitute the same criminal conduct for

sentencing purposes, and (2) entering orders restricting Snyder’s ability to

contact his children. Because Snyder fails to establish an entitlement to relief on

any of these claims, we affirm his convictions and the sentences imposed

thereon.

       Additionally, Snyder asserts that the trial court mistakenly ordered him to

pay supervision fees as determined by the Department of Corrections (DOC).

Because the record indicates that the trial court waived the requirement that he

pay supervision fees, we remand for the trial court to strike this requirement from

the judgment.
No. 81286-6-I/2


                                         I

      Jeffrey Snyder was involved in a relationship with Angela Klemme.

Snyder and Klemme had two children together who, during the incidents at issue,

were nine months and two-years old. In addition to these children, Klemme is

the mother of three children who were 10, 13, and 18 years old. Snyder and

Klemme, along with the five children, had lived together in a house in Marysville.

      Klemme testified that, in April 2019, she and the five children moved out of

the house because Snyder was using drugs. Klemme was unwilling to stay in

the relationship unless Snyder stopped using drugs. After moving out of the

house, Klemme occasionally visited Snyder with their two children.

      On September 7, 2019, Klemme and the two youngest children visited the

house in which Snyder was then residing. Klemme and the children planned to

see Snyder because he was scheduled to enter a rehabilitation facility on

September 9. Klemme and the children stayed the night.

      Klemme testified that, the following day, Snyder “wasn’t himself” and was

“angry.” Around 2:00 p.m., Klemme informed Snyder that she had to leave in

order to pick up her 10-year-old and 13-year-old children, who were each staying

at separate friend’s houses. However, in a recorded statement, which was

admitted into evidence at trial, Klemme stated that Snyder told her that she

“wasn’t leaving.” Snyder and Klemme then started to argue about whether she

could leave the house in order to pick up her children. Snyder told Klemme that

he “was going to hurt” her.




                                         2
No. 81286-6-I/3


       Also in this recorded statement, Klemme explained an incident in which

Snyder threw her to the ground and started hitting her:

       He grabbed my, grabbed me by the hair and threw me on the
       ground. From the bed to the ground. With my nine-month-old in
       my arms. And he was holding our two-year-old. And then
       proceeded to, I don’t know where, what he was doing, he was
       hitting me. He didn’t really hit me in the face, it was more. I had,
       well, I had my hands over my face when he was doing it. I try and
       protect the baby as well. And then I got back up and tried to run
       out the door. And he grabbed me and pulled me back on him as I
       ended up rolling over him and the two-year-old.

       Klemme also stated that, while Snyder was hitting her, she “still had the

baby in [her] arms.” After Snyder stopped hitting her, Klemme stated that Snyder

sat in front of the door and “wouldn’t let [her] leave.” Snyder also took Klemme’s

cell phone away from her. Klemme believed that he took her cell phone because

she “threatened to call the cops.”

       At one point, Klemme attempted to leave the house and Snyder “grabbed”

her and, according to Klemme, “literally threw [her] into the garage” before

closing the garage door. Snyder then “pushed” Klemme on to a couch that was

located inside the garage. After pushing Klemme on to the couch, Snyder threw

a lighter at her leg and “hit” her in the face with his finger. While Snyder and

Klemme were in the garage, Snyder smoked methamphetamine in front of the

children.

       In the recorded statement, Klemme also described several occasions

where Snyder refused to let Klemme stand up:

       When I’d sit on the bed, he wouldn’t let me stand up. Like I had to
       sit the whole time. I had to sit in the bedroom on the bed or if I was
       in the garage, I had to sit on the couch. Like if I stood up he would
       demand me, like, “Sit down right now.”



                                          3
No. 81286-6-I/4



       Klemme stated that she was worried that Snyder would “beat [her] up” if

she attempted to leave.

       At one point, Snyder grabbed a knife and started stabbing the wall. In the

recorded statement, Klemme described the incident involving the knife as

follows:

       When we were in there, he would stab the wall and tell me that,
       umm, if I didn’t—because he thinks I’m sleeping with everybody. I
       cheated, and I have people over at my house all the time. Umm,
       anyways, he thinks that I am cheating, and he would ask me over
       and over and I told him the same thing all the time like, “No.” And
       he would stab the wall. And he would tell me, if I don’t tell him the
       truth, “It’s going to get close to you.” And he’s like, “Go,” you know,
       closer to where I was standing.

       Klemme also stated that, when Snyder was stabbing the wall with the

knife, she was “scared.” Klemme stated that Snyder told her that “he would like

to kill” her “but he couldn’t because that would be a sin or something.” Klemme

stated that, if the children were not also in the house, Snyder “would have hurt”

her or “killed” her.

       Sometime in the afternoon, Klemme’s 13-year-old daughter telephoned

Klemme’s cell phone. Snyder permitted Klemme to use her cell phone so that

Klemme could return her daughter’s call. Klemme telephoned her daughter and

informed her that Snyder was not allowing her to leave the house. Klemme also

informed her daughter that “it was an emergency” and that she should inform her

grandparents. At this time, Klemme hoped that the grandparents would

telephone the police.




                                          4
No. 81286-6-I/5


       Klemme’s daughter then telephoned Klemme’s mother, Arlene Klemme.

Arlene then telephoned 911 and informed the dispatcher that there was an

“emergency” taking place at Snyder’s house. Arlene told the dispatcher that

Klemme “couldn’t leave to go get her daughter.”

       At 6:50 p.m., Officers Joseph Belleme and Belinda Paxton, along with two

other police officers, arrived at Snyder’s house. After the officers arrived, Officer

Belleme saw Klemme through a window and signaled her to come to the front

door. As Officers Belleme and Paxton approached the house, Klemme opened

the front door. Standing outside the front door, Officer Belleme saw Klemme

“running up the stairs” inside the house with the youngest child held by her left

arm. According to Officer Belleme, Klemme “had the look of terror on her face”

and was crying.

       Officer Belleme then saw Snyder “racing up behind” Klemme. Snyder

grabbed Klemme’s right arm. In a panicked voice, Klemme screamed, “No.”

Officer Belleme then grabbed Snyder and “pushed him up against the wall.”

Officer Belleme placed handcuffs on Snyder’s wrists and informed him that he

was being detained. Snyder was subsequently placed under arrest.

       The State charged Snyder with one count of unlawful imprisonment and

one count of assault in the second degree. The count of assault in the second

degree alleged that Snyder “did intentionally assault another person, to-wit:

Angela Klemme, with a deadly weapon, to-wit: a knife.” Following a jury trial, the

jury found Snyder guilty of unlawful imprisonment, with a domestic violence




                                          5
No. 81286-6-I/6


aggravator related to that charge, and the inferior degree crime of assault in the

fourth degree.

       At sentencing, the trial court found that the unlawful imprisonment and

assault in the fourth degree offenses did not constitute the same criminal

conduct. On the charge of unlawful imprisonment, the trial court sentenced

Snyder to 22 months of incarceration and 12 months of community custody. On

the charge of assault in the fourth degree, the trial court imposed 60 months of

probation along with a suspended sentence of 364 days.

       Snyder appeals.

                                         II

       Snyder contends that the trial court violated the double jeopardy clauses

of the United States and Washington Constitutions by entering judgment on

separate convictions for unlawful imprisonment and assault in the fourth degree.

Accordingly, he avers, his conviction for assault in the fourth degree should be

vacated. Because the record makes clear that the convictions for unlawful

imprisonment and assault in the fourth degree were based on different acts,

entering judgment on each did not violate the double jeopardy protection of either

the federal or state constitutions.

       “Claims of double jeopardy are questions of law, which we review de

novo.” State v. Hughes, 166 Wn.2d 675, 681, 212 P.3d 558 (2009). “The United

States Constitution provides that a person may not be subject for the same

offense to be twice put in jeopardy of life or limb.” Hughes, 166 Wn.2d at 681

(citing U.S. CONST. amend. V). “Similarly, the Washington State Constitution




                                         6
No. 81286-6-I/7


provides that a person may not be twice put in jeopardy for the same offense.”

Hughes, 166 Wn.2d at 681 (citing WASH. CONST. art. I, § 9).

       The protection against double jeopardy prevents a person from being (1)

prosecuted for the same offense after acquittal, (2) prosecuted a second time for

the same offense after conviction, or (3) subjected to multiple punishments for

the same offense. State v. Fuller, 185 Wn.2d 30, 33-34, 367 P.3d 1057 (2016).

The legislature determines what constitutes an “offense” for the purposes of the

double jeopardy clause. Sanabria v. United States, 437 U.S. 54, 69-70, 98 S. Ct.

2170, 57 L. Ed. 2d 43 (1978).

       Our Supreme Court has set forth a four-part framework for determining

whether multiple convictions result in a double jeopardy violation. First, we

search for express or implicit legislative intent to punish the crimes separately; if

this intent is clear, then we look no further. State v. Freeman, 153 Wn.2d 765,

771-72, 108 P.3d 753 (2005). Second, if there is no clear indication of legislative

intent, we apply the “same evidence” test to the charged offenses. Freeman, 153

Wn.2d at 772. “Third, if applicable, the merger doctrine is another aid in

determining legislative intent, even when two crimes have formally different

elements.” Freeman, 153 Wn.2d at 772. “Finally, even if on an abstract level

two convictions appear to be for the same offense or for charges that would

merge, if there is an independent purpose or effect to each, they may be

punished as separate offenses.” Freeman, 153 Wn.2d at 773.

       Applying this analysis, we have previously held that neither RCW

9A.40.040 nor RCW 9A.36.041 “expressly authorizes cumulative punishment for




                                          7
No. 81286-6-I/8


acts committed in the commission of either crime.” State v. Frohs, 83 Wn. App.

803, 813, 924 P.2d 384 (1996). Therefore, we apply the “same evidence” test to

determine whether Snyder’s convictions of unlawful imprisonment and assault in

the fourth degree resulted in a double jeopardy violation. This test provides:

              “Each of the offenses created requires proof of a different
       element. The applicable rule is that where the same act or
       transaction constitutes a violation of two distinct statutory
       provisions, the test to be applied to determine whether there are
       two offenses or only one, is whether each provision requires proof
       of a fact which the other does not. Gavieres v. United States, 220
       U.S. 338, 342, [31 S. Ct. 421, 55 L. Ed. 489 (1911),] and authorities
       cited. In that case this court quoted from and adopted the language
       of the Supreme Court of Massachusetts in Morey v.
       Commonwealth, 108 Mass. 433: ‘A single act may be an offense
       against two statutes; and if each statute requires proof of an
       additional fact which the other does not, an acquittal or conviction
       under either statute does not exempt the defendant from
       prosecution and punishment under the other.’”

In re Pers. Restraint of Orange, 152 Wn.2d 795, 817, 100 P.3d 291 (2004)

(alteration in original) (quoting Blockburger v. United States, 284 U.S. 299, 304,

52 S. Ct. 180, 76 L. Ed. 306 (1932)).

       Under this test, “[i]f each crime contains an element that the other does

not, we presume that the crimes are not the same offense for double jeopardy

purposes.” Freeman, 153 Wn.2d at 772. However, “we do not consider the

elements solely in the abstract; we consider the elements as the State charged

and proved the offenses.” State v. Davis, 174 Wn. App. 623, 633, 300 P.3d 465

(2013) (citing Freeman, 153 Wn.2d at 777).

       In Davis, the court held that “two crimes were not the same in fact for

double jeopardy purposes” because “the State proved each crime with different

evidence.” 174 Wn. App. at 632. Indeed, “Blockburger permits a subsequent



                                         8
No. 81286-6-I/9


prosecution under an indictment listing identical legal elements so long as it

charges a different set of facts. That much is obvious.” United States

v. Trabelsi, 845 F.3d 1181, 1198 (D.C. Cir. 2017) (Pillard, J., concurring). This is

so because the “same evidence” test applies only when the statutes in question

do not expressly authorize multiple punishments for the same act. See State

v. Calle, 125 Wn.2d 769, 777-78, 888 P.2d 155 (1995).

       “‘[I]n reviewing allegations of double jeopardy, an appellate court may

review the entire record to establish what was before the court.’” State v. Mutch,

171 Wn.2d 646, 664, 254 P.3d 803 (2011) (quoting State v. Noltie, 116 Wn.2d

831, 848-49, 809 P.2d 190 (1991)). “Considering the evidence, arguments, and

instructions, if it is not clear that it was ‘manifestly apparent to the jury that the

State [was] not seeking to impose multiple punishments for the same offense’

and that each count was based on a separate act, there is a double jeopardy

violation.” Mutch, 171 Wn.2d at 664 (alteration in original) (quoting State v. Berg,

147 Wn. App. 923, 931, 198 P.3d 529 (2008)).

       Here, the record makes clear that Snyder’s convictions of unlawful

imprisonment and assault in the fourth degree were based on different acts.

First, the charging document indicated that the assault charge regarded only the

incident during which Snyder stabbed the wall with a knife. See Noltie, 116

Wn.2d at 848-49 (reviewing the information to determine whether there was a

double jeopardy violation). Indeed, with regard to the charge of assault in the

second degree, the information provided, in pertinent part:

       That the defendant, on or about the 8th day of September, 2019,
       did intentionally assault another person, to-wit: Angela Klemme,



                                            9
No. 81286-6-I/10


       with a deadly weapon, to-wit: a knife; proscribed by RCW
       9A.36.021(1)(c), a felony; and that at the time of the commission of
       the crime, the defendant or an accomplice was armed with a deadly
       weapon other than a firearm, to wit: a knife, as provided and
       defined in RCW 9.94A.533(4) and RCW 9.94A.825.

(Emphasis added.)

       Thus, the assault was alleged to have transpired only when Snyder

stabbed the wall with a knife.

       Additionally, during closing arguments, both the State and Snyder clearly

specified which of Snyder’s acts served as the basis for each crime charged.

“When the prosecution presents evidence of multiple acts of like misconduct, any

one of which could form the basis of a count charged, either the State must elect

which of such acts is relied upon for a conviction or the court must instruct the

jury to agree on a specific criminal act.” State v. Coleman, 159 Wn.2d 509, 511,

150 P.3d 1126 (2007). “Such an election by the State need not be formally

pleaded or incorporated into the information.” In re Pers. Restraint of Knight, 196

Wn.2d 330, 340, 473 P.3d 663 (2020). Rather, “[a]s long as the election clearly

identifies the particular acts on which charges are based, verbally telling the jury

of the election during closing argument is sufficient.” Knight, 196 Wn.2d at 340.

       During the State’s closing argument, the prosecutor made an election that

clearly identified which acts served as the basis for each crime charged:

              Here’s what I want to be careful about. You’ve heard over
       the course of some evidence here that over the course of the
       episode, there may have been several threatening instances there.
       Threatened possible injury or otherwise when she was out in the
       garage or otherwise in the bedroom. The only episode that’s really
       in contention for a [sic] what is legally an issue for the assault in the
       second degree or the assault in the fourth degree is what would or
       would not have happened with the knife. The other threats and



                                          10
No. 81286-6-I/11


         otherwise are relevant. They are relevant particularly for your
         consideration as to the unlawful imprisonment. The means by
         which he imprisoned her. The threats which would -- that had kept
         her there. But what I’m trying to get at here is those other -- in
         determining whether or not there was an assault 2 or the lesser,
         those other, the non-knife based instances, don’t enter into your
         consideration for the assault count. So really what is the difference
         there? How could you find a lesser included if you are to consider
         that knife episode? Frankly, I think there would have to be a
         scenario where the evidence showed to you that he was
         threatening or stabbing the wall coming closer and closer but was
         not armed with a knife there at all.

         Similarly, during Snyder’s closing argument, Snyder’s attorney made clear

that the factual basis for the assault charge was only the incident involving the

knife:

                 At the end of the day, you heard all this about hitting and
         slapping and smacking, and none of it really matters as far as the
         assault charge goes, because the prosecutor has charged the
         assault for the knife. So that’s what matters. It doesn’t matter
         whether Angela ran up the stairs, or she walked up the stairs. It
         doesn’t matter if there was a baby gate blocking her way to run up
         the stairs or not. It doesn’t matter. The only thing that matters is
         whether she was assaulted.
                 And the State essentially earlier said that, you know, if you
         can’t find him not guilty or guilty of assault 2, then assault 4 is kind
         of the same thing, but they’re not. If you look at them, assault 2
         involves a deadly weapon, and assault 4 doesn’t. There’s a
         definition of a deadly weapon. And so if you decide that there was
         an assault with a knife, you have to decide whether the knife is a
         deadly weapon as defined by law. And that is why there are two
         different assaults.

         Snyder contends that the State’s election during closing argument was not

clear because “the prosecutor did not argue the inverse to the jury: that it could

not find Ms. Klemme was unlawfully imprisoned based on the incident with the

knife.”1 We disagree. During closing argument, the State made a clear election



         1   Reply Br. of Appellant at 3.


                                            11
No. 81286-6-I/12


that the incident involving the knife was not relevant to the charge of unlawful

imprisonment. Again, the prosecutor stated:

       The only episode that’s really in contention for a [sic] what is legally
       an issue for the assault in the second degree or the assault in the
       fourth degree is what would or would not have happened with the
       knife. The other threats and otherwise are relevant. They are
       relevant particularly for your consideration as to the unlawful
       imprisonment. The means by which he imprisoned her. The
       threats which would -- that had kept her there.

(Emphasis added.)

       In this statement to the jury, the prosecutor distinguished between the

evidence that the jury should consider for each count. Moreover, the record

indicates that the only time that the prosecutor referenced any evidence of the

stabbing incident during closing argument was when the prosecutor was

discussing the assault charge. In particular, when discussing the evidence that

supported the assault charge, the prosecutor played a portion of the audio

recording of Klemme’s statement that she made to police officers regarding the

knife incident. There is no indication in the record that the prosecutor played this

portion of the recording when discussing the unlawful imprisonment charge.

Therefore, on this record, the State’s election was clear.

       Snyder also asserts that the jury instructions did not specify which charges

were connected to which actions and, therefore, it is not manifestly apparent from

the record which evidence the jury relied on for each conviction. However, when

determining whether there was a double jeopardy violation, we review “‘the entire

record,’” not just the jury instructions. Mutch, 171 Wn.2d at 664 (quoting Noltie,

116 Wn.2d at 849). Additionally, when the State makes a clear election as to




                                         12
No. 81286-6-I/13


which acts are relied upon for each conviction, a jury instruction to such an effect

is not necessary. See Coleman, 159 Wn.2d at 511-12. As already explained,

the State made such an election.

       In sum, the convictions of unlawful imprisonment and assault in the fourth

degree were based on different acts. Accordingly, entering judgment on these

convictions did not result in a double jeopardy violation.

                                         III

       Snyder asserts that the trial court erred when it ruled that the two offenses

of which he was convicted did not constitute the same criminal conduct for

sentencing purposes. Because Snyder had a different objective criminal purpose

for engaging in each crime, the sentencing court ruled properly.

       We review the trial court’s decision as to whether multiple offenses

constitute the same criminal conduct for abuse of discretion. State v. Aldana

Graciano, 176 Wn.2d 531, 535, 295 P.3d 219 (2013). This standard requires “a

clear showing that the exercise of discretion was manifestly unreasonable, based

on untenable grounds, or based on untenable reasons.” State v. Horn, 3 Wn.

App. 2d 302, 312, 415 P.3d 1225 (2018). Additionally, we may affirm the trial

court’s “ruling on any grounds adequately supported in the record.” State

v. Costich, 152 Wn.2d 463, 477, 98 P.3d 795 (2004). Because a finding by the

sentencing court of same criminal conduct always favors the defendant, “it is the

defendant who must establish the crimes constitute the same criminal conduct.”

Aldana Graciano, 176 Wn.2d at 539.




                                         13
No. 81286-6-I/14


       Crimes constitute the “same criminal conduct” when they “require the

same criminal intent, are committed at the same time and place, and involve the

same victim.” RCW 9.94A.589(1). “‘Intent, in this context, is not the particular

mens rea element of the particular crime, but rather is the offender’s objective

criminal purpose in committing the crime.’” State v. Rattana Keo Phuong, 174

Wn. App. 494, 546, 299 P.3d 37 (2013) (quoting State v. Adame, 56 Wn. App.

803, 811, 785 P.2d 1144 (1990)). The legislature intended for the phrase “same

criminal conduct” to be construed narrowly. State v. Flake, 76 Wn. App. 174,

180, 883 P.2d 341 (1994). Thus, if any one of the factors is not established, the

multiple offenses do not constitute the same criminal conduct. State v. Lessley,

118 Wn.2d 773, 778, 827 P.2d 996 (1992).

       Snyder’s objective criminal purpose for committing each offense was not

objectively the same. Snyder contends that his “objective criminal purposes for

both the unlawful imprisonment and the fourth degree assault was the same: to

intimidate Ms. Klemme in order to prevent her from leaving the house.”2

However, in the recorded statement to police officers, Klemme stated that, by

stabbing the wall with the knife, Snyder was seeking to learn whether Klemme

was “cheating” on him:

       When we were in there, he would stab the wall and tell me that,
       umm, if I didn’t—because he thinks I’m sleeping with everybody. I
       cheated, and I have people over at my house all the time. Umm,
       anyways, he thinks that I am cheating, and he would ask me over
       and over and I told him the same thing all the time like, “No.” And
       he would stab the wall. And he would tell me, if I don’t tell him the
       truth, “It’s going to get close to you.” And he’s like, “Go,” you know,
       closer to where I was standing.


       2   Reply Br. of Appellant at 6.


                                          14
No. 81286-6-I/15


       In other words, Snyder’s objective criminal purpose for committing the

assault was not to intimidate Klemme in order to prevent her from leaving the

house. Rather, Snyder’s purpose was to discern whether Klemme was

“cheating” on him.

       However, the objective criminal purpose of Snyder’s actions that

constituted unlawful imprisonment was to prevent Klemme from leaving the

house. After Snyder informed Klemme that she “wasn’t leaving,” Snyder and

Klemme began to argue about whether she could leave the house in order to

pick up her children. Over the course of several hours, Snyder engaged in a

series of acts that had the effect of restricting Klemme’s movements. These acts

included (1) grabbing Klemme by the hair, hitting her, pulling her into the

bedroom as she attempted to flee, and blocking the bedroom door, (2) throwing

Klemme into the garage, pushing her onto the couch, and demanding that she

stay seated, and (3) grabbing Klemme’s right arm as she ran up the stairs with

the youngest child in her left arm. These acts served the objective criminal

purpose of preventing Klemme from leaving the house.

       Because Snyder’s objective criminal purpose in committing each crime

was different, the trial court did not err by concluding that the two crimes did not

constitute the same criminal conduct for sentencing purposes.

                                         IV

       Snyder contends that the trial court’s order limiting his contact with his two

children interferes with his right in the care, custody, and companionship of his

children. This is so, he avers, because the limitations imposed by the order were




                                         15
No. 81286-6-I/16


not reasonably necessary to serve a compelling state interest. Because the

order was reasonably necessary to protect the children from harm, we disagree.

       The Sentencing Reform Act of 1981, chapter 9.94A RCW, authorizes the

trial court to impose “crime-related prohibitions” as a condition of a sentence.

RCW 9.94A.505(9). A “crime-related prohibition” prohibits “conduct that directly

relates to the circumstances of the crime for which the offender has been

convicted.” RCW 9.94A.030(10). “[B]ecause the imposition of crime-related

prohibitions is necessarily fact-specific and based upon the sentencing judge’s

in-person appraisal of the trial and the offender, the appropriate standard of

review [is] abuse of discretion.” In re Pers. Restraint of Rainey, 168 Wn.2d 367,

374-75, 229 P.3d 686 (2010). With regard to the imposition of a crime-related

prohibition, the trial court abuses its discretion when “it applies the wrong legal

standard.” Rainey, 168 Wn.2d at 375.

       “More careful review of sentencing conditions is required where those

conditions interfere with a fundamental constitutional right.” State v. Warren, 165

Wn.2d 17, 32, 195 P.3d 940 (2008). The right to the care, custody, and

companionship of one’s children is one such fundamental constitutional right.

Rainey, 168 Wn.2d at 374. Thus, sentencing conditions burdening this right

“must be ‘sensitively imposed’ so that they are ‘reasonably necessary to

accomplish the essential needs of the State and public order.’” Rainey, 168

Wn.2d at 374 (quoting Warren, 165 Wn.2d at 32). We have previously explained

that “[p]revention of harm to children is a compelling state interest.” State

v. Ancira, 107 Wn. App. 650, 653-54, 27 P.3d 1246 (2001).




                                         16
No. 81286-6-I/17


       On March 19, 2020, the trial court entered a domestic violence no-contact

order pursuant to chapter 10.99 RCW limiting Snyder’s ability to contact Klemme

and his two children. The trial court’s order provided that Snyder “may have

telephonic and video visitation . . . and in-person visitation at DOC if DOC

permits.” The no-contact order was set to expire five years after the date on

which it was entered. The trial court imposed these conditions because it

determined that the two children “appear to be victims” of domestic violence

under chapter 10.99 RCW.

       On this record, the limitations placed on Snyder’s ability to contact his

children were reasonably necessary to protect the children from harm. Under

chapter 10.99 RCW, “victim” is defined as “a family or household member or an

intimate partner who has been subjected to domestic violence.” RCW

10.99.020(10).

       The trial court did not err by determining that both of Snyder’s children

were victims of the domestic violence. In the recorded statement to police

officers, Klemme described an incident where both children were put in direct

harm by Snyder’s actions:

       He grabbed my, grabbed me by the hair and threw me on the
       ground. From the bed to the ground. With my nine-month-old in
       my arms. And he was holding our two-year-old. And then
       proceeded to, I don’t know where, what he was doing, he was
       hitting me. He didn’t really hit me in the face, it was more. I had,
       well, I had my hands over my face when he was doing it. I try and
       protect the baby as well. And then I got back up and tried to run
       out the door. And he grabbed me and pulled me back on him as I
       ended up rolling over him and the two-year-old.




                                         17
No. 81286-6-I/18


        In addition to subjecting his children to domestic violence, Snyder also

smoked methamphetamine in front of the children.

        Moreover, a risk assessment of Snyder, which was prepared by a

community corrections officer, stated:

        Jeffrey Snyder is a 33 year old violent, habitual offender with five
        previous felony convictions and 12 misdemeanor convictions
        including seven (7) domestic violence related crimes. His criminal
        history is indicative of a person with a criminal mindset, and violent
        tendencies made more severe by chronic drug and alcohol abuse.
        Snyder does not appear to be an appropriate candidate for
        sentencing under the [drug offender sentencing alternative]. An
        alternative sentence may not appropriately mitigate the risk he
        poses to his girlfriend, and to their children, by the high risk of re-
        offense he presents. Of particular concern is Snyder’s failure to
        take responsibility for his actions, and for his vicious attacks against
        his girlfriend, with their children present, and causing her to fall
        repeatedly while she held a baby in her arms.

        In light of Snyder’s conduct toward Klemme and his children, as well as

the risk assessment provided by the community corrections officer, the contact

limitations imposed by the trial court were reasonably necessary to prevent harm

to the children.3

        Snyder’s assignment of error fails.




        3 Snyder asserts that our opinion in Ancira necessitates a different outcome. Not so. In
Ancira, the trial court found that the children were not victims of the father’s acts of violence
toward the mother, but rather mere witnesses to it. 107 Wn. App. at 653. The trial court entered
an order prohibiting the father from engaging in any contact with the children for a maximum
period of five years. Ancira, 107 Wn. App. at 653. We held that the trial court’s entry of the no-
contact order was not reasonably necessary to prevent the children from witnessing future acts of
domestic violence. Ancira, 107 Wn. App. at 655. Here, however, the children themselves were
victims of Snyder’s acts of violence. Additionally, the trial court’s order permitted Snyder to
contact his children by way of telephonic and video visitations. Our holding in Ancira does not
mandate that we decide this issue differently.


                                               18
No. 81286-6-I/19


                                          V

       Snyder also contends that the trial court mistakenly ordered, as a

condition of community custody, that he pay supervision fees as determined by

the Department of Corrections. We agree.

       RCW 9.94A.703(2) provides that “[u]nless waived by the court, as part of

any term of community custody, the court shall order an offender to: . . . (d) Pay

supervision fees as determined by the department.” Because “the supervision

fees are waivable by the trial court, they are discretionary [legal financial

obligations].” State v. Dillon, 12 Wn. App. 2d 133, 152, 456 P.3d 1199, review

denied, 195 Wn.2d 1022 (2020).

       At sentencing, the trial court found Snyder to be indigent, imposed the

mandatory $500 victim assessment and $100 DNA fee, and “waiv[ed] all other

nonmandatory fines, fees, and assessments.” However, the judgment and

sentence signed by the judge required Snyder to “pay supervision fees as

determined by DOC.” Pursuant to Dillon, this requirement must be vacated on

remand.




                                          19
No. 81286-6-I/20


      The convictions are affirmed. The cause is reversed and remanded to the

trial court to eliminate the requirement of payment of supervision fees.




WE CONCUR:




                                        20